Citation Nr: 0918310	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to total disability based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1943 to December 
1945, from March 1946 to February 1950, and from April 1951 
to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to TDIU can be adjudicated.  
Specifically, an examination is necessary for the reasons 
discussed below.

The Veteran contends that he is entitled to a TDIU due to his 
inability to hear as a result of his service-connected 
bilateral hearing loss disability.  He further contends that 
he has a difficult time communicating, thus his wife assists 
him with all communication, as he cannot understand what is 
being said.  Moreover, the Veteran reported that he has not 
worked due to his service-connected disability since 1991.  

VA may assign TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability rated at 60 percent or more, or, 
if there are two or more disabilities, when at least one is 
rated at 40 percent or more with sufficient additional 
service connected disability to bring the combination to 70 
percent or more.  38 C.F.R. § 4.16(a).  In the present case, 
the Veteran has one service-connected disability, bilateral 
hearing loss, evaluated as 70 percent disabling.  He 
therefore meets the threshold requirement for TDIU 
eligibility.  

The Veteran was afforded a VA audiological examination in 
September 2005; however, it is inadequate.  The examiner 
noted that the Veteran was ill at the time of the test and 
was unable to complete all parts of the examination.  The 
examination is also inadequate because the examiner did not 
comment on the functional effects caused by the Veteran's 
hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Further, the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  The duty to 
assist requires that VA obtain an examination which includes 
an opinion on the effect of the Veteran's service-connected 
disabilities on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294 (1994).  No opinion has been obtained in this 
case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA medical examination to determine the 
effect of his service-connected bilateral 
hearing loss on his employability.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's hearing 
disability.  Based on examination findings 
and other evidence contained in the claims 
file, the examiner is specifically asked to 
state whether the Veteran's service-
connected bilateral hearing loss, without 
regard to his non service-connected 
disabilities, his age, or his retired 
status, render him unable to secure and 
follow a substantially gainful occupation.   

The examiner should provide a rationale for 
any opinion provided.

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




